Citation Nr: 1809804	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-46 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1980 to February 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In September 2011 and May 2014, the Board remanded the claim for additional development.  In March 2016, the Board requested a medical advisory opinion in this matter from the Veterans Health Administration (VHA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board received a May 2017 VHA medical advisory opinion regarding the etiology of the Veteran's low back disability.  The consulting expert concluded that the Veteran's low back disability is not related to his service.  However, the opinion is not fully responsive to the questions posed by the Board.  The consulting expert was specifically instructed to comment on the Veteran's lay testimony and the lay testimony from his family members, that he has had back pain since March 1983.  While the examiner did address the lay testimony from the Veteran's family members (who, he noted, had met the Veteran following his separation from service), his opinion does not discuss the Veteran's own lay testimony.  Furthermore, the examiner was instructed to express agreement or disagreement with a December 2011 medical opinion already in the record, and did not do so.  Therefore, a supplemental medical advisory opinion is needed.

Furthermore, the Veteran was provided a copy of the May 2017 VHA opinion and afforded opportunity to respond.  His January 2018 statement in response presented his account of certain facts cited in the opinion and challenged facts cited in support of the opinion by the VHA expert, including regarding his pertinent medical history.  He also submitted additional evidence and explicated indicated he was not waiving AOJ initial consideration of such evidence.  As his substantive appeal was received prior to February 2013, the regulatory amendment allowing the Board to consider the submission (without returning the case for AOJ consideration per his request) does not apply.  Accordingly, the case must be remanded to the AOJ for initial review of the submissions (and any further development necessary).

The case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to an orthopedist for review and a supplemental medical advisory opinion regarding the etiology of the Veteran's low back disability.  The entire record must be reviewed by the consulting provider.  Upon review of the record, the consulting provider should offer an opinion indicating whether it is at least as likely as not (a 50 percent or better probability) that his low back disability is related to his service, to include his complaints of back pain noted therein (and as reported in his lay testimony continuing since)?  If the low back disability is determined to be unrelated to service/complains and injuries therein, please identify (with citation to supporting factual data) the etiology considered more likely. 

Please include rationale with all opinions, with citation to supporting clinical data, as indicated, and include comment on the December 2011 VA and May 2017 VHA opinions (expressing agreement or disagreement and explaining the rationale for the agreement/disagreement).  Please comment specifically (from a medical perspective) on the Veteran's lay testimony (and the lay testimony from his family members) that he has had back pain since March 1983 and opine (with rationale) whether or not the November 1990 on-the job injury was an exacerbation of a disability that was incurred in service.) 

2. The AOJ should then, review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


